

TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL PERFORMANCE STOCK UNIT
AWARD AGREEMENT
(Operating Income / Revenue)
Unless otherwise defined herein, the capitalized terms used in this Performance
Stock Unit Award Agreement shall have the same defined meanings as set forth in
the Trimble Navigation Limited Amended and Restated 2002 Stock Plan (the
“Plan”).
Name:
Address:
You have been awarded the right to receive Common Stock of the Company or a cash
equivalent, subject to the terms and conditions of the Plan and this Global
Performance Stock Unit Award Agreement, including any special terms and
conditions for your country in the appendix attached hereto (the “Appendix”,
together with this Global Performance Stock Unit Award Agreement, the “Award
Agreement”), as follows:
Target Number of Performance Stock Units Awarded     
The Performance Stock Units granted under this Award Agreement to Covered
Employees are intended to constitute Qualified Performance-Based Compensation.
Vesting Schedule
Subject to the terms of the Plan and this Award Agreement, the Performance Stock
Units granted under this Award Agreement vest (i) to the extent the Performance
Goals (as set forth in Schedule A) applicable to the applicable Performance
Period (as specified in Schedule A) are attained, as determined accordance with
the paragraph below and (ii) as long as you continue to be a Service Provider,
as further described in paragraph 11 of the “Nature of Award” section below,
from the date of grant of the Performance Stock Units through the last date of
the Performance Period.
As soon as reasonably practicable after the completion of the Performance
Period, the Administrator shall determine the actual level of attainment of the
Performance Goals; provided, however, that in the case of Performance Stock
Units intended to constitute Qualified Performance-Based Compensation, the
determination of the level of attainment of the Performance Goals shall be
certified in writing in accordance with the requirements of Code Section 162(m)
by the Administrator, which shall be comprised of “outside directors” within the
meaning of Code Section 162(m). On the basis of the determination or certified
level of attainment of the Performance Goals, the number of Performance Stock
Units that are eligible to vest shall be calculated. In the case of Performance
Stock Units that are intended to constitute Qualified Performance-Based
Compensation, the Administrator may not increase the number of Performance Stock
Units that may be eligible to vest to a number that is greater than the number
of Performance Stock Units







--------------------------------------------------------------------------------




determined in accordance with the foregoing sentence. For Performance Stock
Units that are intended to constitute Qualified Performance-Based Compensation,
the Performance Goal may not be adjusted except as specified in the attached
Schedule A in accordance with the requirements of Code Section 162(m). For
Performance Stock Units that are not intended to constitute Qualified
Performance-Based Compensation, the Administrator may make such adjustment to
the Performance Goal as the Administrator in its sole discretion deems
appropriate.
Anything in the foregoing to the contrary notwithstanding:
(1)In the event that you cease to be a Service Provider as a result of your
death prior to the last day of the Performance Period, you shall vest in a
number of Performance Stock Units equal to the product of the number of
Performance Stock Units that become eligible to vest based on the attainment
level of the Performance Goals calculated as of the end of the Performance
Period, multiplied by the Pro Rata Factor, rounded up to the nearest whole
number of Performance Stock Units. “Pro Rata Factor” means a fraction, the
numerator of which is the number of days that you have completed as a Service
Provider during the period commencing on the date of grant of the Performance
Stock Units and ending on the date that is the earlier of your death or
Retirement (as defined below), and the denominator of which is the number of
total days contained in the period commencing on the date of grant of the
Performance Stock Units and ending on the last day of the Performance Period.
(2)In the event that you cease to be a Service Provider as a result of your
qualified Retirement after completing at least one (1) year of service following
the date of grant, you shall vest in a number of Performance Stock Units equal
to the product of the number of Performance Stock Units that become eligible to
vest based on the attainment level of the Performance Goals calculated as of the
end of the Performance Period, multiplied by the Pro Rata Factor, rounded up to
the nearest whole number of Performance Stock Units. For purposes of this Award
Agreement, you will have a qualified “Retirement” only if: (i) you have
completed at least ten (10) years as a Service Provider and you have reached the
age of sixty (60) on the date you cease to be a Service Provider (as determined
based on paragraph 11 of the “Nature of Award” section below), (ii) you provide
at least six (6) months advance written notice of your Retirement to the
Administrator, and (iii) the Administrator (or its delegate) certifies that you
qualify for the Retirement vesting provisions of this Award Agreement. For
purposes of the foregoing, you will be credited with one (1) year of service
after completion of each full twelve (12)-month period as a Service Provider, as
determined by the Company.
(3)In the event of a Change in Control that occurs prior to the end of the
Performance Period, a number of Performance Stock Units shall vest immediately
prior to the Change in Control equal to the greater of (A) the Target Number of
Performance Stock Units Awarded and (B) the number of Performance Stock Units
that become eligible to vest based on the attainment level of the Performance
Goals measured against the attainment of the performance criteria underlying the
Performance Goal for the Company’s previous fiscal year.


2



--------------------------------------------------------------------------------




Settlement
For each vested Performance Stock Unit, you shall be entitled to receive (1) a
number of whole Shares equal to the number of Performance Stock Units vesting on
such vesting date, or (2) a cash payment equal to the product of the number of
Performance Stock Units vesting on such vesting date and the Fair Market Value
of one Share on such vesting date or (3) a combination of the foregoing at the
Company’s discretion under the terms of the Plan. Such payment shall be made on
or as soon as practicable following the date of vesting, but no later than the
earlier of (i) 74 days following the end of the Performance Period, or (ii) 30
days following a Change in Control, or such later date that would allow the
Performance Stock Units to be exempt under the “short-term deferral” exemption
from Section 409A of the Code.
Forfeiture
Except as provided above under the heading “Vesting Schedule,” upon the date
that you cease to be a Service Provider for any reason, all unvested Performance
Stock Units shall be forfeited. The date you cease to be a Service Provider for
purposes of the Award will be the date described in paragraph (11) of the
“Nature of Award” section below.
Tax Obligations
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Performance Stock Units, including, but not
limited to, the grant, vesting or settlement of the Performance Stock Units, the
issuance of Shares (or the cash equivalent) upon settlement of the Performance
Stock Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or any dividend equivalents; and (2) do not
commit to and are under no obligation to structure the terms of this Award or
any aspect of the Performance Stock Units to reduce or eliminate your liability
for Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to Tax-Related Items by one or a
combination of the following:


3



--------------------------------------------------------------------------------




(1)withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
(2)withholding from proceeds of the sale of the Shares acquired upon
vesting/settlement of the Performance Stock Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); or
(3)withholding in Shares to be issued upon vesting/settlement or from the cash
payment received at settlement (if any) of the Performance Stock Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable withholding rates up to the maximum
applicable rates in the applicable jurisdiction, in which case you will receive
a refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Performance Stock Units,
notwithstanding that a number of Shares are held back solely for the purpose of
paying the Tax-Related Items.
Finally, you agree to pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares (or the cash equivalent) or the proceeds of the sale of Shares if you
fail to comply with your obligations in connection with the Tax-Related Items.
Code Section 409A
The vesting and settlement of Performance Stock Units awarded pursuant to this
Award Agreement are intended to qualify for the “short-term deferral” exemption
from Section 409A of the Code. In furtherance of this intent, the provisions of
this Award Agreement shall be interpreted, operated, and administered in a
manner consistent with these intentions. The Administrator reserves the right,
to the extent the Administrator deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan and/or this Award Agreement
to ensure that the Performance Stock Units qualify for exemption from or comply
with Section 409A of the Code or to mitigate any additional tax, interest and/or
penalties or other adverse tax consequences that may apply under Section 409A of
the Code if compliance is not practical; provided, however, that the Company
makes no representations that the Performance Stock Units will be exempt from
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to these Performance Stock Units. Nothing in this Award
Agreement shall provide a basis for any person to take any action against the
Company or any of its Subsidiaries or Affiliates based on matters covered by
Section 409A of the Code, including the tax treatment of this Award Agreement,
and neither the Company nor any of its Subsidiaries or Affiliates will have any
liability under any circumstances to you or any other party if the Performance
Stock Units that is intended to be exempt from, or compliant with, Section 409A
of the Code, is not so exempt or compliant or for any action taken by the
Administrator with respect thereto.


4



--------------------------------------------------------------------------------




Nature of Award
In accepting this Award, you acknowledge, understand and agree that:
(1)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(2)this Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of restricted stock units, or benefits in
lieu of restricted stock units, even if restricted stock units have been granted
in the past;
(3)all decisions with respect to future restricted stock unit grants, if any,
will be at the sole discretion of the Company;
(4)this Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Affiliate, and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate your Service Provider relationship at any time;
(5)you are voluntarily participating in the Plan;
(6)the Performance Stock Units and the Shares subject to the Performance Stock
Units are not intended to replace any pension rights or compensation;
(7)unless otherwise agreed with the Company, the Performance Stock Units and the
Shares subject to the Performance Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the service you may
provide as a director of a Subsidiary or Affiliate of the Company;
(8)the Performance Stock Units and the Shares subject to the Performance Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(9)the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(10)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Stock Units resulting from termination of your
relationship as a Service Provider;
(11)for purposes of the Award, your relationship as a Service Provider will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are engaged as


5



--------------------------------------------------------------------------------




a Service Provider or the terms of your employment or service agreement, if
any); unless otherwise expressly provided in this Award Agreement or determined
by the Company, your right to vest in the Performance Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., the period during which you are considered a Service
Provider would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are engaged as a Service Provider or the terms of your
employment or service agreement, if any); the Administrator shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of your Award (including whether you may still be
considered to be actively providing services while on a leave of absence);
(12)unless otherwise agreed with the Company, the Award and Shares subject to
the Award, and the income and value of same, are not granted as consideration
for, or in connection with, any service you may provide as a director of any
Subsidiary or Affiliate; and
(13)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the United States
Dollar and your local currency (if different) that may affect the value of the
Performance Stock Units or of any amounts due to you pursuant to the settlement
of the Performance Stock Units or the subsequent sale of any Shares acquired
upon settlement.
No Advice Regarding Award
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You understand and agree that
you should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.
No Shareholder Rights Prior to Settlement
You shall have no rights of a shareholder (including the right to distributions
or dividends or to vote) unless and until Shares are issued pursuant to the
terms of this Award Agreement.
Compliance with Law
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to you upon vesting of the Performance Stock Units unless the Shares
subject to the Performance Stock Units are then registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or, if such Shares
are not so registered, the Company has determined that such vesting and issuance
would be exempt from the registration requirements of the Securities Act.
Further, no Shares will be issued until completion of any other applicable
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
any applicable governmental regulatory body, or prior to obtaining any approval
or other clearance from any local, state, federal or foreign governmental
agency, which registration, qualification or approval the Company shall, in its
absolute discretion, deem necessary or advisable. By accepting the


6



--------------------------------------------------------------------------------




Performance Stock Units, you agree not to sell any of the Shares received under
this Award at a time when Applicable Laws or Company policies prohibit a sale.
Clawback Provision
The Performance Stock Units and any financial gain thereof will be subject to
recoupment in accordance with any clawback policy adopted by the Company,
including any clawback policy that is required to be adopted pursuant to the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other Applicable
Laws.
Insider Trading Restrictions / Market Abuse Laws
You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares (e.g., Performance Stock
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). 
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.  You acknowledge that it is your responsibility to
comply with any applicable restrictions and that you should speak to your
personal legal advisor on this matter.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement and any other Performance Stock Unit Award materials
(“Data”) by and among, as applicable, the Employer, the Company and any
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number, passport number,
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Performance Stock Units or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Data will be transferred to the Company’s designated
broker/third party administrator for the Plan, or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that, if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the


7



--------------------------------------------------------------------------------




Company, the Company’s broker and any other third parties which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that, if you reside outside the United
States, you may, at any time, view Data, request additional information about
the storage and processing of Data, or require any necessary amendments to Data,
in any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your status as a Service Provider and career with the
Employer will not be affected; the only consequence of refusing or withdrawing
your consent is that the Company would not be able to award Performance Stock
Units or other equity awards to you or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
Entire Agreement
The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by you and the Company.
Governing Law/Venue
This Award of Performance Stock Units and this Award Agreement are governed by,
and subject to, the internal substantive laws, but not the choice of law rules,
of the State of California, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the sole and exclusive jurisdiction
of the State of California, U.S.A., and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, U.S.A., or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award is made and/or to be performed.
Language
If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Electronic Delivery and Participation


8



--------------------------------------------------------------------------------




The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Severability
The provisions of this Award Agreement (which includes the Appendix) are
severable, and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Appendix
The Performance Stock Units shall be subject to any special terms and conditions
for your country set forth in the Appendix. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country shall apply to you, unless the Company determines that the
application of such terms and conditions is not necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Award
Agreement.
Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Performance Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Foreign Asset/Account Reporting Requirements; Exchange Controls
You acknowledge that your country may have certain foreign asset and/or foreign
account reporting requirements and exchange controls which may affect your
ability to acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any dividends paid on Shares acquired
under the Plan) in a brokerage or bank account outside your country. You may be
required to report such accounts, assets or transactions to the tax or other
authorities in your country. You also may be required to repatriate sale
proceeds or other funds received as a result of your participation in the Plan
to your country through a designated bank or broker within a certain time after
receipt. You acknowledges that it is your responsibility to be compliant with
such regulations, and you understand and agree to consult your personal legal
advisor for any details.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Award Agreement shall not operate or be construed as a waiver of any other
provision of this Award Agreement or of any subsequent breach by you or any
other participant in the Plan.
BY YOUR SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE BELOW OR BY
YOUR ACCEPTANCE OF THIS AWARD


9



--------------------------------------------------------------------------------




THROUGH THE COMPANY’S ONLINE ACCEPTANCE PROCEDURE, YOU AND THE COMPANY AGREE
THAT THIS AWARD IS GOVERNED BY THE TERMS AND CONDITIONS OF THE PLAN AND THIS
AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU HAVE REVIEWED THE PLAN AND THIS
AWARD AGREEMENT, INCLUDING THE APPENDIX, IN THEIR ENTIRETY, HAVE HAD AN
OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO EXECUTING THIS AWARD
AGREEMENT, AND FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN AND AWARD AGREEMENT,
INCLUDING THE APPENDIX. YOU HEREBY AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND
FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS
RELATING TO THE PLAN AND AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU FURTHER
AGREE TO NOTIFY THE COMPANY UPON ANY CHANGE IN YOUR RESIDENCE ADDRESS.




SERVICE PROVIDER:            
 
TRIMBLE NAVIGATION LIMITED:
 
 
 
 
 
 
Signature
 
By
 
 
 
 
 
 
Print Name
 
Print Name
 
 
 
 
 
 
Residence Address
 
Title
 
 
 
 
 
 





10



--------------------------------------------------------------------------------


Executive Schedule A


SCHEDULE A –
OPERATING INCOME / REVENUE PERFORMANCE GOAL SCHEDULE


1.    Target Number of Performance Stock Units (“OI/Revenue Target Units”): [●]
to [●]


The actual number of Performance Stock Units that are eligible to vest in
accordance with the Vesting Schedule of the Agreement shall be based on the
attainment level of the Performance Goals set forth below, in accordance with
the following formula:


▪The product of the OI/Revenue Target Units, multiplied by the Performance
Attainment Factor (as set forth in the table below).


2.    Performance Period: [●] to [●].


3.    Performance Goals:


The Performance Attainment Factor shall be determined by reference to the
intersection of the Operating Income Percentage and Revenue in the table below,
measured as of the end of the Performance Period, with performance in between
the identified attainment performance attainment level (i.e., Performance
Attainment Factor percentage attainment) determined by interpolation on a linear
basis.


Performance Attainment Factor
201_
201_ OI%
201_ OI%
201_ OI%
201_ OI%
201_ OI%
201_ OI%
201_ OI%
201_ OI%
Revenue
(millions)
[●]%
[●]%
[●]%
[●]%
[●]%
[●]%
[●]%
[●]%
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]



For this purpose:


“Operating Income Percentage” means a percentage determined by the following
formula:


▪a fraction, the numerator of which is the Company’s year-end non-GAAP operating
income for fiscal year 201_ (“Operating Income”) as reported in the Company’s
year-end earnings press release reported on a Form 8-K or such other report that
is filed or furnished with the Securities and Exchange Commission (the “FY1_
Earnings Release”), and the denominator of which is the Company’s Revenue for
fiscal year 201_.







--------------------------------------------------------------------------------








▪“Revenue” means the Company’s year-end revenue for fiscal year 201_ as reported
in the FY1_ Earnings Release.


4.    Mandatory Adjustments for Awards to Covered Employees:


For Performance Stock Units that are intended to constitute Qualified
Performance-Based Compensation, the definition of or methods of determining
Revenue and Operating Income to ascertain the attainment level of the
Performance Goal shall not be adjusted except as provided in the following:


(a)Revenue and Operating Income shall be calculated without regard to changes in
Critical Accounting Policies identified in the Company’s SEC filings or any
required changes in reporting of non-GAAP financial results subsequent to
_________, 201_ .


(b)Revenue and Operating Income shall be adjusted for the effects of divestiture
or discontinuance of specific businesses of the Company as follows: (i) if
Operating Income associated with a business which is discontinued or divested
after _________, 201_ is positive in the annual financial reporting period
preceding discontinuance or divestiture, the revenue and operating income
corresponding to such business in the annual financial reporting period
preceding the date of discontinuance or divestiture shall be added to the total
Revenue and Operating Income otherwise calculated in determining attainment of
the Performance Goal and (ii) if Operating Income associated with a business
which is discontinued or divested after _________, 201_ is negative in the
annual financial reporting period preceding discontinuance or divestiture, the
revenue corresponding to such business in the annual financial reporting period
preceding discontinuance or divestiture shall be added to the total Revenue
otherwise calculated in determining attainment of the Performance Goal.


(c)If an acquisition completed by the Company during the Performance Period
results in a reduction or “haircut” in deferred revenue corresponding to the
acquired business, Revenue and Operating Income shall be increased to eliminate
the effect of the deferred revenue reduction and associated deferred costs, if
any.
  


2



--------------------------------------------------------------------------------






APPENDIX TO


TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL PERFORMANCE STOCK UNIT
AWARD AGREEMENT




TERMS AND CONDITIONS


This Appendix, which is part of the Award Agreement, includes additional or
different terms and conditions that govern the Performance Stock Units and that
will apply to you if you are in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Plan or the Award Agreement, as
applicable.


If you are a citizen or resident of a country other than the one in which you
are currently working, and/or residing are considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the date of grant, the Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply to
you under these circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of May 2016.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because such information may be outdated when you vest in this Award
and/or sell any Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation. As a result, the Company is not in a
position to assure you of any particular result. You, therefore, are advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your particular situation.


Finally, if you are a citizen or resident of a country other than that in which
you currently are working an/or residing, are considered a resident of another
country for local law purposes or transfer employment and/or residency to a
different country after the date of grant, the information contained herein may
not apply in the same manner to you.







--------------------------------------------------------------------------------




CANADA
TERMS AND CONDITIONS
Settlement. The following provision replaces the “Settlement” section of the
Award Agreement:
For each vested Performance Stock Units, you shall be entitled to receive a
number of Shares equal to the number of Performance Stock Units vesting on such
vesting date. Such payment in the form of Shares shall be made as soon as
practicable, but no later than 60 days, following the date of vesting.
The discretion to settle the Performance Stock Units in cash as described in the
Award Agreement and the Plan is not applicable to Performance Stock Units
granted to Service Providers in Canada.
Nature of Award. The following provision replaces paragraph (11) of the “Nature
of Award” section of the Award Agreement:
For purposes of the Award, your relationship as a Service Provider will be
considered terminated as of the earliest of (a) the date that your relationship
as a Service Provider with the Company or one of its Subsidiaries or Affiliates
is terminated; (b) the date on which you receive a written notice of termination
of your relationship as a Service Provider, regardless of any notice period or
period of pay in lieu of such notice required under any employment law in the
country where you reside (including, but not limited to, statutory law,
regulatory law and/or common law), even if such law is otherwise applicable to
your benefits from the Employer; and (c) the date you are no longer actively
providing services to the Company or one of its Subsidiaries or Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
engaged as a Service Provider or the terms of your employment or service
agreement, if any); unless otherwise expressly provided in this Award Agreement
or determined by the Company, your right to vest in the Performance Stock Units
under the Plan, if any, will terminate as of such date; the Administrator shall
have the exclusive discretion to determine when you are no longer a Service
Provider for purposes of your Award.
The following provisions apply if you are in Quebec:
Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.
Les parties reconnaissent avoir expressement souhaité que la convention [“Award
Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.
Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:
You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer, any Subsidiary or


2



--------------------------------------------------------------------------------




Affiliate and the Company’s designated broker/third party administrator for the
Plan (or such other stock plan service provider that may be selected by the
Company to assist with the implementation, administration and management of the
Plan) to disclose and discuss such information with their advisors. You also
authorize the Company, the Employer and/or any Subsidiary or Affiliate to record
such information and to keep such information in your employment file.
NOTIFICATIONS
Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any (or any
other broker acceptable to the Company), provided the resale of Shares acquired
under the Plan takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed. The Shares are currently listed on the
Nasdaq Global Select Market.
Foreign Asset/Account Reporting Information. Foreign property, including Shares
and rights to receive Shares (e.g., Performance Stock Units), must be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds CAD100,000 at any time during the year.
Unvested Performance Stock Units must be reported - generally at a nil cost - if
the CAD100,000 cost threshold is exceeded because of other foreign property you
hold. When Shares are acquired, their cost generally is the adjusted cost base
(“ACB”) of the Shares. The ACB would ordinarily equal the fair market value of
the Shares at the time of acquisition, but if other Shares are also owned, this
ACB may have to be averaged with the ACB of the other Shares.
FINLAND
There are no country-specific terms and conditions.
FRANCE
TERMS AND CONDITIONS
Performance Stock Units Not Tax-Qualified. You understand that this Award is not
intended to be French tax-qualified.
Consent to Receive Information in English. By accepting the grant of Performance
Stock Units and the Award Agreement, which provides for the terms and conditions
of your Performance Stock Units, you confirm having read and understood the
documents relating to this Award, which were provided to you in English. You
accept the terms of those documents accordingly.
En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.
NOTIFICATIONS


3



--------------------------------------------------------------------------------




Foreign Asset/Account Information. If you hold securities outside of France
(including Shares acquired under the Plan) or maintain a foreign bank account,
you are required to report the maintenance of such to the French tax authorities
when filing your annual tax return.
NEW ZEALAND
There are no country-specific terms and conditions.
UNITED STATES
There are no country-specific terms and conditions.


4

